Citation Nr: 9902877	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service only with the Recognized 
Guerrillas from October 1, 1943 to August 31, 1945.  The 
veteran died on March [redacted], 1993.  He was not 
service-connected for any disability at the time of 
his death.

From the outset, the validity and accuracy of information 
concerning the appellants marriage to the veteran is not 
pertinent to this claim, and accordingly, it is assumed, for 
purposes of discussion in this decision, that they were 
legally man and wife.  This in no way impacts upon any 
conclusion in other instances to the contrary based upon the 
facts then at hand.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila.  

After the issuance of the Statement of the Case (SOC) in this 
claim, but before further action could take place including 
forwarding the case on appeal to the Board, in June 1996, the 
appellant filed a Notice of Appeal (NOA) with the United 
States Court of Veterans Appeals (the Court).  The appellant 
did not respond to the Courts subsequent Motion to show 
cause, and the case was dismissed in October 1996 pursuant to 
In re Quickley, 1 Vet. App. 1 (1990).  

In an August 4, 1997 decision, the Board denied entitlement 
to nonservice-connected widow's death pension benefits, and 
denied entitlement to service connection for the cause of the 
veteran's death.  

At the time of that decision, the Board noted that 
adjudicative consideration of the appellants accrued 
benefits claim could not then be accomplished due to a 
Department-wide stay of such claims pending the outcome of 
the recommendation by the VA General Counsel to the U.S. 
Department of Justice with regard to the appeal of a decision 
by the Court in Jones v. Brown, 8 Vet. App. 558 (1996) and 
consistent with Veterans Benefits Administration Fast 
Letter signed by the Director of Compensation and Pension 
Service, dated May 1, 1996.  

The accrued benefits issue was returned to the RO to be held 
in abeyance pending further regulations and directives in 
that regard.  

In the meantime, the appellant filed an appeal with the Court 
on the other two issues on which the Board had rendered a 
final decision in August 1997.

In a decision in September 1998, the Court affirmed the 
Board's August 1997 decision with regard to those issues.  
Anonuevo v. West, No. 97-2051 (U.S. Vet. App. Sep 17, 1998).

The Courts Jones decision was also reversed in Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  Thereafter, the 
Departmental stay on adjudication of cases affected by Jones 
was lifted in April 1998.  See also Board Chairman's 
Memorandum No. 01-98-11, April 6, 1998.

Accordingly, the case has been recalled from the RO on the 
accrued benefits issue, and this case is now before the Board 
for appellate consideration on that issue alone.  


FINDING OF FACT

The veteran died on March [redacted], 1993; at that time, 
he had no pending claim for VA benefits.



CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question that must be resolved with regard to 
the appellant's claim for accrued benefits is whether she has 
submitted a legal claim which might entitle her to the VA 
benefits she seeks.  

The Court has also held that in a case such as this, where 
the law is dispositive, the provisions of 38 U.S.C.A. § 5107 
are not for consideration [i.e., it is unnecessary to reach 
the question of whether the claim is well-grounded].  If her 
claim fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  

Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death.  38 C.F.R. § 3.1000(c).  

Construing together the provisions of 38 U.S.C.A. §§  5121 
and 5101(a), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, op. cit.  

The Federal Circuit further noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouses entitlement to a 
veterans accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.


Pertinent Factual Material

A letter was received over the signature of the veteran in 
March 1993, seeking an application form for claiming 
compensation benefits based on alleged prisoner-of-war (POW) 
status but without further identifying benefits sought or any 
other pertinent questions.  

In accordance with pertinent regulations as to what 
constitutes a claim and related matters, the veteran had no 
claim pending at the time of his death.  


Analysis

In the instant case, as noted above, the veteran had no claim 
pending for any identified VA benefit at the time of his 
death.  Accordingly, there is no legal basis to the 
appellant's claim.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, and Jones v. West cases, op. cit.; and 38 U.S.C.A. 
§§ 5101(a), 5121(a); 38 C.F.R. § 3.1000. 



ORDER

The claim of entitlement to accrued benefits is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
